DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 7, it is unclear how the product can consists of carrier material, as the carrier material contains the absorber.  The transitional phrase “consisting of” excludes any element, In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“consisting of” defined as “closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith.”) [see MPEP 2111.03].  For the purpose of examination, the product will be interpreted as comprising the carrier material.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 7-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rutz et al. (US 5,063,011).
Regarding claims 1 and 3-4:  Rutz et al. (US ‘011) discloses methods of doubly coating iron particles [abstract], wherein raw iron powder is treated with phosphoric acid to form hydrated iron phosphate powder [3:1-10].  The powder is then dried and cured by heating the powder to convert the hydrated phosphate to iron phosphate [3:11-31]. The resulting iron phosphate powder is coated with a thermoplastic material [3:45-52], such as polyethersulfone (PES) [4:4-11; Table 1].
Regarding claim 7:  Rutz et al. (US ‘011) discloses compression molding the particles [4:12-45].
The claimed effects and physical properties, i.e. absorbs infrared radiation of 780 nm to 1400 nm more strongly than the same polymer which does not contain the absorber [instant claim 7], would inherently be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim [see MPEP 2111.02].
Regarding claims 8-9 and 11:  Rutz et al. (US ‘011) discloses compression molding the particles [4:12-45].
The claimed effects and physical properties, i.e. the absorber acts as a heating accelerator, polymerization accelerator, or crosslinking accelerator within the carrier material [instant claim 8]; the maximum absorption of the absorber at a wavelength is in the region of 200 nm to 12,000 nm with the absorbed radiation comprising laser radiation and/or non-laser radiation [instant claim 11], would inherently be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].

Claim(s) 1, 6-7, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sapieszko et al. (US 2002/0039552).
Regarding claims 1, 6 and 9:  Sapieszko et al. (US ‘552) discloses methods of preparing metal salt particles containing phosphorus [abstract; 0013], such as calcium phosphates [0041-0042, 0076-0078, 0080] and iron phosphate [0079].  Sapieszko et al. (US ‘552) discloses Example 7 [Ex. 7; 0108-0112] prepares an iron phosphate powder composed of graftonite (Fe3(PO4)2) [Ex. 7; 0026, 0108-0112; Fig 11].  Sapieszko et al. (US ‘552) discloses cement composition of Example 17 [Ex. 17; 0154-0156] containing 0.7 g powder mix of (50/50) of β-TCP-Hap(CO3) and iron phosphate (Fe3(PO4)2) {note: iron phosphate of Ex. 7 exchanged for monetite (calcium phosphate) of Ex. 15 as the phosphate powder; see MPEP 2131.02} and 0.39 g of a 1% polyacrylic acid (PAA) solution was mixed and cured [Ex. 17; 0154-0156].
Regarding claim 7:  Sapieszko et al. (US ‘552) discloses extruding and curing the cement [Ex. 17; 0154-0156].
The claimed effects and physical properties, i.e. absorbs infrared radiation of 780 nm to 1400 nm more strongly than the same polymer which does not contain the absorber [instant claim 7], would inherently be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].

Regarding claim 11:  Sapieszko et al. (US ‘552) discloses extruding and curing the cement [Ex. 17; 0154-0156].
The claimed effects and physical properties, i.e. the maximum absorption of the absorber at a wavelength is in the region of 200 nm to 12,000 nm with the absorbed radiation comprising laser radiation and/or non-laser radiation [instant claim 11], would inherently be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-5 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2016/064192).  Kim et al. (US 10,837,114) used as the as English equivalent.
Regarding claims 1-4:  Kim et al. (US ‘114) discloses methods of forming patterns on compositions comprising polycarbonate resin and electromagnetic wave-absorbing inorganic additives [abstract], wherein Example 1 [Ex. 1; 16:22-18:20] irradiates the surface of an injection molded composition containing 5 wt% of electromagnetic wave-absorbing inorganic additives in the form of non-conductive metal compounds (CuCrO2 [11:31-43]) and a polycarbonate resin [Ex. 1; 16:22-18:20].  Kim et al. (US ‘114) discloses the composition can contain electromagnetic wave-absorbing inorganic additives in the form of conductive metal compounds, such as Fe3(PO4)2 [12:6-18; 13:14-25].
Kim et al. (US ‘114) does not specifically disclose an embodiment containing polycarbonate and 5 wt% of Fe3(PO4)2.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have employed 5 wt% Fe3(PO4)2 as the electromagnetic wave-absorbing inorganic additive, and would have been motivated to do so since Kim et al. (US ‘114) discloses the composition can contain electromagnetic wave-absorbing inorganic additives in the form of conductive metal compounds, such as Fe3(PO4)2 [12:6-18; 13:14-25] [see MPEP 2144.06].  Additionally, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) [see MPEP 2144.06].
Regarding claim 5:  Kim et al. (US ‘114) discloses the electromagnetic wave-absorbing inorganic additive has an average particle diameter of 0.05 to 20 µm [13:37-49].
Regarding claim 7:  Kim et al. (US ‘114) discloses irradiating the composition at a wavelength of 1064 nm [13:50-14:3; 16:42-55; Ex. 1].
The claimed effects and physical properties, i.e. absorbs infrared radiation of 780 nm to 1400 nm more strongly than the same polymer which does not contain the absorber [instant claim 7], would inherently be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim [see MPEP 2111.02].
Regarding claim 8-11:  Kim et al. (US ‘114) discloses irradiating the composition at a wavelength of 1064 nm to form a conductive pattern [13:50-14:3; 16:42-55; Ex. 1].
The claimed effects and physical properties, i.e. the absorber acts as a heating accelerator, polymerization accelerator, or crosslinking accelerator within the carrier material [instant claim 8]; the maximum absorption of the absorber at a wavelength is in the region of 200 nm to 12,000 nm with the absorbed radiation comprising laser radiation and/or non-laser radiation [instant claim 11], would inherently be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2016/064192) ( Kim et al. (US 10,837,114) as the as English equivalent) as applied to claim 1 above, and further in view of Sapieszko et al. (US 2002/0039552).
Regarding claim 6:  Kim et al. (US ‘114) discloses the basic claimed method [as set forth above with respect to claim 1]; wherein Kim et al. (US ‘114) discloses Fe3(PO4)2 [12:6-18].
Kim et al. (US ‘114) does not disclose Fe3(PO4)2 having a graftonite crystal structure.  However, Sapieszko et al. (US ‘552) discloses methods of preparing metal salt particles containing phosphorus [abstract; 0013], such as iron phosphate [0079], wherein Example 7 [Ex. 7; 0108-0112] prepares an iron phosphate powder composed of graftonite (Fe3(PO4)2) [Ex. 7; 0026, 0108-0112; Fig 11].  Kim et al. (US ‘114) and Sapieszko et al. (US ‘552) are analogous art because they are concerned with a similar technical difficulty, namely use of Fe3(PO4)2 particles.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined Fe3(PO4)2 having a graftonite crystal structure, as taught by Sapieszko et al. (US ‘552) in the invention of Kim et al. (US ‘114), and would have been motivated to do so since Sapieszko et al. (US ‘552) suggests that Fe3(PO4)2 having a graftonite crystal structure as prepared in Ex. 7 offers improved compositional homogeneity [0013].

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/496591 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the method of manufacturing electrically conductive structures by irradiating a carrier material {ex. polycarbonate, claim 11} containing crystal water-free Fe3(PO4)2 disclosed by Application No. 16/496591 anticipates the instant claimed method.  
The claimed effects and physical properties, i.e. absorbs infrared radiation of 780 nm to 1400 nm more strongly than the same polymer which does not contain the absorber [instant claim 7]; the absorber acts as a heating accelerator, polymerization accelerator, or crosslinking accelerator within the carrier material [instant claim 8]; the maximum absorption of the absorber at a wavelength is in the region of 200 nm to 12,000 nm with the absorbed radiation comprising laser radiation and/or non-laser radiation [instant claim 11], would inherently be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].
While Application No. 16/496591 does not claim a d50 of 0.01 µm to 50 µm, a change of size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) [see MPEP 2144.04].  See also, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimen-sions of the claimed device and a device having the claimed relative dimensions would not perform differ-ently than the prior art device, the claimed device was not patentably distinct from the prior art device [see MPEP 2144.04].
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767